MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                 FILED
this Memorandum Decision shall not be                              Jan 11 2017, 6:20 am

regarded as precedent or cited before any                              CLERK
court except for the purpose of establishing                       Indiana Supreme Court
                                                                      Court of Appeals
                                                                        and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald R. Shuler                                         Curtis T. Hill
Barkes Kolbus Rife & Shuler, LLP                         Attorney General
Goshen, Indiana
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Billy T. Reames,                                         January 11, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A03-1606-CR-1332
        v.                                               Appeal from the Elkhart Circuit
                                                         Court
State of Indiana,                                        The Honorable Terry C.
Appellee-Plaintiff.                                      Shewmaker, Judge
                                                         Trial Court Cause No.
                                                         20C01-1505-F3-18



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 20A03-1606-CR-1332 | January 11, 2017    Page 1 of 10
                                             Case Summary
[1]   Billy Reames appeals his conviction and sentence for Level 3 felony robbery

      while armed with a deadly weapon and the finding that he is an habitual

      offender. We affirm.


                                                     Issues
[2]   The issues before us are:


              I.       whether there is sufficient evidence to sustain Reames’s
                       conviction for Level 3 felony robbery; and


              II.      whether his twenty-two year sentence is inappropriate.


                                                     Facts
[3]   On February 4, 2015, Dennis Smith went to a friend’s residence to have some

      tattoo work done. Several other persons also were present at the residence,

      including Reames and seventy-four-year-old Irma Geaugh. Smith was not

      previously acquainted with Reames. After a while, Geaugh asked Smith to

      drive her to the grocery store, and he agreed to do so. Reames asked Smith to

      buy some cigarettes for him as well, but Smith instead invited Reames to come

      along with them.


[4]   Smith’s vehicle was a 2000 Jeep Cherokee that he had purchased in December

      2014. After purchasing the Jeep, Smith had made a number of improvements

      to it, including installing a tachometer, aluminum rims, and snow tires, and



      Court of Appeals of Indiana | Memorandum Decision 20A03-1606-CR-1332 | January 11, 2017   Page 2 of 10
      enhancing the stereo system. The total cost of the improvements was

      approximately $2,500.


[5]   Smith first drove Geaugh to the nursing home where her husband resided. She

      briefly visited with her husband while Smith and Reames waited in the Jeep.

      Smith then drove Geaugh to the grocery store. Smith and Reames again stayed

      outside in the Jeep while Geaugh went inside and shopped. Reames was sitting

      in the front passenger seat next to Smith. Smith was proud of his stereo system

      and showed it off to Reames by turning it up loud.


[6]   After a period of time, Reames suddenly turned to Smith and said, “Get the hell

      out of the car.” Tr. p. 58. Smith was dumbfounded at first. Reames repeated

      his demand that Smith get out of the car, and Smith saw that Reames was

      pointing a knife, which had a three-and-a-half to four-inch blade, at him.

      Reames then told Smith to get out “or I’m going to gut you like a pig.” Id.

      Smith was paralyzed with fear while Reames repeatedly demanded that he get

      out of the car. Finally, Reames pulled the keys out of the ignition, and Smith

      got out. Reames drove away quickly. Smith ran inside the grocery store, found

      Geaugh in the checkout line, and told her that Reames had drawn a knife on

      him and taken his Jeep. Geaugh noticed that Smith was “all upset and

      distraught.” Id. at 103.


[7]   Police found Smith’s Jeep the next day abandoned in a snow bank and took it

      to an impound lot. The Jeep was inoperable because the engine was “blown

      up,” and Smith had to pay to have it towed to his home. Id. at 66. One of the


      Court of Appeals of Indiana | Memorandum Decision 20A03-1606-CR-1332 | January 11, 2017   Page 3 of 10
      fenders was damaged, and the back doors and driver’s side door would not

      open. Additionally, the interior of the vehicle was heavily damaged, the

      tachometer was damaged, the stereo equipment had been removed, and some

      toys belonging to Smith’s son that were in the vehicle were gone.


[8]   The State charged Reames with Level 3 felony robbery while armed with a

      deadly weapon. Additionally, the State alleged that Reames was an habitual

      offender. Reames elected to be tried by the bench and also waived any trial

      with respect to whether he was an habitual offender. After trial, the trial court

      issued a written order finding Reames guilty of Level 3 felony robbery. The

      order stated in part, “the Court believes that the weight of the evidence tips in

      favor of the testimony of Mr. Smith and the Court believes the testimony of Mr.

      Dennis Smith.” App. p. 47. The trial court entered judgment of conviction

      accordingly and found that Reames was an habitual offender. It imposed a

      sentence of twelve years for the conviction, with one year suspended, and

      enhanced that sentence by ten years for the habitual offender finding. Reames

      now appeals.


                                                  Analysis
                                      I. Sufficiency of the Evidence

[9]   Reames first contends there is insufficient evidence to support his conviction for

      Level 3 felony robbery. When addressing a claim of insufficient evidence, we

      must consider only the probative evidence and reasonable inferences supporting

      the conviction. Sallee v. State, 51 N.E.3d 130, 133 (Ind. 2016). It is the fact-


      Court of Appeals of Indiana | Memorandum Decision 20A03-1606-CR-1332 | January 11, 2017   Page 4 of 10
       finder’s role, not ours, to assess witness credibility and weigh evidence to

       determine whether it is sufficient to support a conviction. Id. “It is not

       necessary that the evidence ‘overcome every reasonable hypothesis of

       innocence.’” Id. (quoting Moore v. State, 652 N.E.2d 53, 55 (Ind. 1995)).

       “‘[E]vidence is sufficient if an inference may reasonably be drawn from it to

       support the verdict.’” Id. (quoting Drane v. State, 867 N.E.2d 144, 147 (Ind.

       2007)). However, “[e]vidence sufficient only to establish a mere suspicion of

       guilt is not sufficient to support a conviction.” Id. at 135.


[10]   In order to convict Reames of Level 3 felony robbery as charged, the State was

       required to prove that he knowingly or intentionally took property from Smith

       by either using or threatening the use of force on any person or by putting any

       person in fear, and that Reames was armed with a deadly weapon while doing

       so. See Ind. Code § 35-42-5-1. Reames does not deny that he took Smith’s

       Jeep, but contends there is insufficient evidence that he threatened Smith or

       placed Smith in fear, or that he was armed with a deadly weapon.1


[11]   A conviction may be based upon the uncorroborated testimony of a single

       witness. Sallee, 51 N.E.3d at 134-35. Here, Smith testified quite clearly that

       Reames threatened to “gut” him with the knife Reames displayed and as to his

       fear. Tr. p. 58. Smith’s testimony was partially corroborated by Geaugh’s

       testimony, who described Smith being “upset and distraught” and telling her



       1
        Knives clearly qualify as a “deadly weapon,” even pocket knives. Hollowell v. State, 707 N.E.2d 1014, 1020-
       21 (Ind. Ct. App. 1999).

       Court of Appeals of Indiana | Memorandum Decision 20A03-1606-CR-1332 | January 11, 2017         Page 5 of 10
       that Reames had just taken his Jeep after drawing a knife on him. Id. at 103.

       Reames contends this testimony was insufficient because no one else testified as

       to having seen Reames with a knife on that or any other day and because Smith

       denied having threatened Reames with a knife. These clearly are invitations to

       reweigh the evidence and judge witness credibility, which we cannot do.2


[12]   Reames also suggests that the trial court applied a preponderance of the

       evidence burden of proof upon the State rather than the required proof beyond

       a reasonable doubt. He directs us to the trial court’s written statement that “the

       Court believes that the weight of the evidence tips in favor of the testimony of

       Mr. Smith . . . .” App. p. 47. We are not convinced that this statement

       indicates the trial court applied the incorrect burden of proof. Regardless, a

       trial court is not required to make findings of fact or conclusions of law in a

       criminal case, and any remarks or partial explanations it gives as to its mental

       processes in finding a defendant guilty are not binding. Dozier v. State, 709
N.E.2d 27, 30 (Ind. Ct. App. 1999). We focus not upon remarks the trial court

       makes following a bench trial but rather solely upon whether the evidence

       presented to the trial court as fact-finder was sufficient to sustain the conviction.

       Id. The evidence here clearly was sufficient.




       2
           Reames does not develop any argument that Smith’s testimony should be disregarded as incredibly dubious.


       Court of Appeals of Indiana | Memorandum Decision 20A03-1606-CR-1332 | January 11, 2017         Page 6 of 10
                                                  II. Sentence

[13]   Reames also argues that his twenty-two-year sentence is inappropriate under

       Indiana Appellate Rule 7(B) in light of his character and the nature of the

       offense. Although Rule 7(B) does not require us to be “extremely” deferential

       to a trial court’s sentencing decision, we still must give due consideration to that

       decision. Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We

       also understand and recognize the unique perspective a trial court brings to its

       sentencing decisions. Id. “Additionally, a defendant bears the burden of

       persuading the appellate court that his or her sentence is inappropriate.” Id.


[14]   The principal role of Rule 7(B) review “should be to attempt to leaven the

       outliers, and identify some guiding principles for trial courts and those charged

       with improvement of the sentencing statutes, but not to achieve a perceived

       ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.

       2008). We “should focus on the forest—the aggregate sentence—rather than

       the trees—consecutive or concurrent, number of counts, or length of the

       sentence on any individual count.” Id. Whether a sentence is inappropriate

       ultimately turns on the culpability of the defendant, the severity of the crime,

       the damage done to others, and myriad other factors that come to light in a

       given case. Id. at 1224. When reviewing the appropriateness of a sentence

       under Rule 7(B), we may consider all aspects of the penal consequences

       imposed by the trial court in sentencing the defendant, including whether a

       portion of the sentence was suspended. Davidson v. State, 926 N.E.2d 1023,

       1025 (Ind. 2010).

       Court of Appeals of Indiana | Memorandum Decision 20A03-1606-CR-1332 | January 11, 2017   Page 7 of 10
[15]   The sentencing range for a Level 3 felony is between three and sixteen years.

       I.C. § 35-50-2-5(b). An habitual offender enhancement for a Level 3 felony may

       range between six and twenty years. I.C. § 35-50-2-8(i)(1). Thus, the minimum

       sentence Reames faced here was nine years and the maximum was thirty-six

       years. By imposing a sentence of twelve years for Reames’s conviction and

       enhancing it by ten years, the trial court imposed a sentence that was in the

       middle range of possible sentences.


[16]   Turning first to the nature of the offenses, Reames contends that there was

       nothing egregious or extraordinary about it. We disagree. Reames took

       advantage of the kindness of a relative stranger in accepting Smith’s offer to

       take him to buy cigarettes. And, Reames did much more than take Smith’s

       vehicle. After successfully stealing Smith’s Jeep by threatening to stab him,

       Reames or someone working in concert with Reames proceeded to render it

       inoperable and heavily damaged its interior and exterior. Also, items that were

       inside the vehicle were stolen, including the stereo system and toys belonging to

       Smith’s son. Nothing regarding the nature of the offense would warrant a

       reduction in Reames’s sentence.


[17]   As for Reames’s character, there is nothing redeeming about it. He has had

       nearly-constant interaction with the criminal justice system beginning in 1996,

       when he was thirteen years old, with an arrest for shoplifting. Also as a

       juvenile, he had adjudications for truancy, battery, theft, receiving stolen

       property, and sniffing a substance. Since 2000, when he was first tried as an

       adult, Reames has had one conviction for Class C felony receiving stolen auto

       Court of Appeals of Indiana | Memorandum Decision 20A03-1606-CR-1332 | January 11, 2017   Page 8 of 10
       parts, three convictions for Class D felony auto theft, a conviction for Class D

       felony receiving stolen property, a conviction for Class D felony residential

       entry, two convictions for Class A misdemeanor resisting law enforcement, two

       convictions for Class A misdemeanor operating while intoxicated, a conviction

       for Class A misdemeanor conversion, and a conviction for Class C

       misdemeanor violating restrictions on pseudoephedrine purchases. He violated

       probation twice while serving sentences in earlier cases. Reames’s criminal

       history extends well beyond the minimum necessary to support the habitual

       offender finding.


[18]   Reames also has a continuous record of substance abuse dating back to the age

       of ten or twelve, when he first used marijuana. In addition to marijuana, he has

       abused synthetic marijuana, alcohol, cocaine (powder and crack), heroin, LSD,

       methamphetamine, and prescription pills. He had been drinking alcohol and

       smoking marijuana before committing the present offense. Prior efforts to

       combat Reames’s addictions, including receiving addictions counseling in the

       Department of Correction, clearly have failed, as have multiple other

       rehabilitation attempts. As the trial court stated, “all other sanctions have

       proved ineffective in rehabilitating this Defendant; said sanctions included

       probation, fines, costs, boot camp, work release, drug treatment, home arrest,

       shelter care, restitution, drug court, shoplifting clinic, parent meeting and short

       term incarceration at the Indiana Department of Correction.” App. p. 72-73.


[19]   We acknowledge the difficulties that drug addiction can cause, particularly

       when it begins at a very young age, and that treatment in lieu of harsh

       Court of Appeals of Indiana | Memorandum Decision 20A03-1606-CR-1332 | January 11, 2017   Page 9 of 10
       punishment can be preferable in some instances. However, such treatment has

       been attempted multiple times with Reames, it has failed every time, and he

       continues to lead a life of crime. There comes a point where an extended

       period of incarceration may be necessary in order to protect the public from an

       addict’s repeated criminal behavior against other persons. It is logical to

       conclude that point has been reached with Reames, given his numerous

       convictions. His sentence of twenty-two years, with one year suspended, is not

       inappropriate in light of his character and the nature of the offense.


                                                 Conclusion
[20]   There is sufficient evidence to sustain Reames’s conviction for Level 3 felony

       robbery while armed with a deadly weapon, and his sentence is not

       inappropriate. We affirm.


[21]   Affirmed.


       Bailey, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1606-CR-1332 | January 11, 2017   Page 10 of 10